Citation Nr: 1401434	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 72 days during the fiscal year 2007.

2.  Whether the withholding of two months of VA compensation benefits, in the amount of $348.00 per month, was correct for the purpose of recouping military drill pay for 72 days during the fiscal year 2007.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003, and January 2005 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination by the RO that adjusted the Veteran's compensation to recoup payment for 72 days of drill pay during fiscal year of 2007. 

In his August 2009 VA Form 9, the Veteran appeared to request a hearing before a Veterans Law Judge at the RO.  In January 2011, he withdrew the request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The Board also notes that, since the issuance of the Statement of the Case, medical evidence has been added to the claims file, but a waiver from the Veteran was not received with it.  However, this evidence is not relevant to the claim decided hereinbelow.  For this reason, RO review of this additional  evidence is not necessary prior to appellate handling of the claims by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of whether the withholding of two months of VA compensation benefits, in the amount of $348.00 per month, was appropriate for the purpose of recouping military drill pay for 72 days during the fiscal year 2007 is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  For the fiscal year of 2007, the Veteran was in receipt of VA disability compensation benefits at the same time he received military pay for days of drill training performed during that year.

2.  In April 2008, the Veteran submitted a copy of VA Form 21-8951 showing that he performed 72 days of training in 2007 and notifying him that he could not legally be paid for this concurrently with VA disability compensation and could elect to keep the training pay and waive his VA benefits for the days when he was paid.  

3.  On the back of the form received in April 2008, the Veteran checked a box electing to waive military pay and allowances for the days indicated in order to retain his VA compensation, but did not sign the submitted form.  VA immediately advised him of this and requested his signature.

4.  A July 2008 RO letter proposed a reduction of the Veteran's VA compensation and notified him that he had a 60-day period to dispute the proposed action prior to any final determination.  

5.  In September 2008, the Veteran submitted a signed copy of VA Form 21-8951, indicating that he was receiving VA benefits and electing to receive pay and allowances for the performance of active/inactive duty in lieu of VA benefits.

6.  A December 2008 decision reduced the Veteran's VA compensation to account for his receipt of military pay for drill training for 72 days during the fiscal year of 2007.


CONCLUSION OF LAW

The RO's action in reducing the Veteran's compensation benefits in order to recoup the amount paid simultaneously with his military drill pay during 2007 was proper.  
38 U.S.C.A. § 5304 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.654, 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As a preliminary matter, as to the question of whether a recoupment was warranted, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  

Therefore, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 (2002). 

Furthermore, the issue decided herein does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  

Thus, VCAA does not apply to this appeal, and further discussion of VCAA is not required.  Accordingly, the Board will proceed to a decision on the merits of the case.

The Board acknowledges that there is a dispute as to the number of drill days performed by the Veteran in 2007.  

As to this point, then, the law is not dispositive and additional development will be undertaken.  The issues on appeal have been characterized accordingly, as set forth on the title page.



Propriety of the Reduction of VA Compensation Benefits

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  

38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  

This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

In April 2008, the Veteran submitted a copy of his VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, showing that he served for 72 training days in the fiscal year of 2007.  

The form notified him that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation, and that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay.  

Significantly, on the back of the form, the Veteran checked a box electing to waive military pay and allowances for the days indicated in order to retain his VA compensation.  However, he did not sign the form when he submitted it.

In April 2008, the Veteran was sent a letter by the RO advising him that he had not signed VA Form 21-8951, and requesting his signature. 

A July 2008 RO letter then proposed a reduction of the Veteran's VA compensation based on this information and notified him that he had a 60-day period to dispute the proposed action prior to any final determination.

In September 2008, the Veteran submitted a signed copy of VA Form 21-8951, in which he indicated that he was in receipt of VA benefits and was electing to receive pay and allowances for the performance of active/inactive duty in lieu of VA benefits.

In December 2008, a decision was issued, informing him that, for the months of January 2009 and February 2009, his disability compensation payments would be reduced to offset his receipt of 72 days of drill pay in 2007.  The Veteran filed a Notice of Disagreement with this decision in January 2009.  He was provided with a Statement of the Case in July 2009, and filed a VA Form 9 in August 2009.

In the instant case, the Veteran does not dispute having received military pay for drill training for fiscal year 2007.  In addition, there is no dispute as to whether he was in receipt of VA disability compensation benefits during fiscal year 2007.  In fact, the RO's actions fully comply with the Veteran's intentions as set forth in his signed September 2008 VA Form 21-8951.

Based on a review of the record, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for his receipt of military drill pay during fiscal year 2007 was warranted.  

The Court has held, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

The fact of the matter is that the Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.  

The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Therefore, as there is no basis in the law to grant this portion of the Veteran's appeal, it must be denied.  The Board has not yet reviewed the RO's calculations regarding the amount of recoupment.  This component of the appeal is the subject to further action as discussed hereinbelow.


ORDER

As the withholding of the Veteran's VA compensation benefits to recoup VA compensation benefits he received when he was also receiving military drill pay was proper, the appeal to this extent is denied, subject to the further action addressed hereinbelow.


REMAND

Regarding the matter of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for fiscal year 2007 was correct, the Veteran denies attending 72 days of training in fiscal year 2007.  See, e.g., December 2008 VA Form 21-4138. 

In his January 2009 Notice of Disagreement, the Veteran stated that he only attended drills two to three days per month and had only 36 total days for fiscal year 2007.  In August 2009, he contended that he attended 30 days of training.  

The Veteran's drill dates for this period have never been officially verified.  After verifying the Veteran's drill dates and pay, the RO should conduct an audit to establish precisely what he was owed and paid for the fiscal year of 2007.  Thereafter, he should be provided notice of the proper amount of the overpayment of his VA compensation.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to confirm the dates of ACDUTRA and IDT attended by the Veteran during the fiscal year of 2007.

2.  The RO then should obtain from Defense Accounting and Finance Services (DFAS) in Cleveland, Ohio, verification of all pay and other benefits provided to the Veteran related to his service on ACDUTRA and IDT during the fiscal year of 2007.

If DFAS is unable to provide verification of the pay for the period at issue, all follow-up development required to obtain this information should be conducted, to include requesting the information from the appropriate service department.

The RO should associate with the claims file all documents received pursuant to this development.  

3.  Thereafter, the RO should prepare an audit of the Veteran's VA compensation account for the fiscal year 2007.  The audit report must be associated with the claims folder, and a copy must be sent to the Veteran.  

The Veteran in this regard should be afforded an opportunity to provide evidence to show the amount of military pay that he received for 2007.  

4.  After completing all indicated development, the RO should readjudicate the matter of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for 72 days during fiscal year 2007 was correct in light of all evidence of record.  If any amount remains in dispute, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


